Citation Nr: 0829632	
Decision Date: 08/29/08    Archive Date: 09/04/08

DOCKET NO.  06-16 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel



INTRODUCTION

The veteran had active service from August 1978 to February 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 2005.  In April 2007, the veteran appeared at a 
hearing held at the RO before the undersigned (i.e., Travel 
Board hearing).  The issues remaining on appeal were remanded 
for additional development in August 2007.  However, 
unfortunately, it is again necessary to REMAND the issue of 
service connection for PTSD.  See Stegall v. West, 11 
Vet.App. 268 (1998)

The issue of service connection for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

Current degenerative joint and disc disease of the low back 
was first shown years after service, and is unrelated to any 
events which occurred in service.


CONCLUSION OF LAW

A chronic low back disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in December 2004, prior to the initial 
adjudication of the claim, the RO advised the claimant of the 
information necessary to substantiate the application to 
reopen the claim for service connection for a low back 
disability.  See Kent v. Nicholson, 20 Vet.App. 1, 10 (2006).  
This letter also informed the veteran of the information 
necessary to substantiate a claim for service connection on 
the merits, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was also 
told that it was still his responsibility to support the 
claim with appropriate evidence.  The August 2007 Board 
Decision/Remand informed the veteran that his claim had been 
reopened, would be considered on the merits.  Although he was 
not provided with information regarding ratings and effective 
dates, as to this specific claim, there is no rating or 
effective date to be assigned as a result of this decision; 
it was harmless error to have omitted notice as to these 
elements.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Hence, the VCAA notice requirements have been satisfied.  See 
38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, service medical and 
personnel records have been obtained, as have all potentially 
relevant post-service treatment records identified by the 
veteran, including VA records.  Although the AMC failed to 
obtain VA treatment records specified in the prior remand, 
for the issue of service connection for a low back 
disability, the Board finds that there has been substantial 
compliance with the remand.  See Dyment v. West, 13 Vet. App. 
141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 
(2002) (remand not required where the Board's remand 
instructions were substantially complied with).  In this 
regard, in September 2007, the RO requested the veteran's 
treatment records, and received a response that none were 
available in October 2007.  However, it appears that this 
request was limited to archived records, which would be older 
records.  More recent VA records were previously obtained by 
the RO, and the veteran has not specifically identified 
earlier VA treatment for his back.  In addition, the remand 
development elicited private medical records, showing a back 
disorder as early as 1990, and earlier VA records, which 
would help establish continuity since service, would have 
been in the archived records, which are unavailable.  

Therefore, the Board finds that the development was adequate 
for a decision as to the issue of service connection for a 
low back disability.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  After his hearing in April 2007, 
the veteran provided additional evidence, for which he waived 
RO consideration.  A VA examination was provided in May 2008.  
See Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor the representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claims that has 
not been obtained.  Hence, no further notice or assistance to 
the appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



II.  Service Connection

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted on a presumptive basis for certain 
chronic diseases, including degenerative joint disease, if 
the disability was manifested to a compensable degree within 
one year of separation from service.  38 U.S.C.A. §§ 1110, 
1112(a)(1), 1113, 1131, 1137; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  If there is no showing of a chronic condition 
during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Generally, to 
establish service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus between the current disability and the 
in-service disease or injury.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

At his hearing, the veteran testified that he injured his low 
back when, in the course of his motor pool duties, he was 
underneath a vehicle, and the main jack fell, resulting in 
injuries including to his low back.  He states that the jack 
stand stopped the vehicle's descent, and saved him from being 
crushed completely.  He also testified that he was assaulted 
by a fellow serviceman, and that in an effort to control a 
fire from spreading, he carried four fire extinguishers at 
once, when normally they were only supposed to carry two.  

According to an Army Commendation Medal award certificate, in 
August 1979, the veteran single-handedly fought a fire on a 
5,000-gallon tanker loaded with JP4, and was able to control 
and extinguish the fire before civilian firefights arrived on 
the scene.  

Service medical records show that in September 1979, the 
veteran was in an altercation with another serviceman.  He 
was seen with various small abrasions, including to the back, 
which were treated with Betadine.  According to an in-service 
line of duty determination, the assault on the veteran had 
been unprovoked following a request for a cigarette by the 
veteran.  In April 1980, he was seen complaining that he hit 
his head.  At the time, he did not recall how he had hit his 
head.  He was somewhat somnolent and reported having been 
somewhat lightheaded prior to the incident.  Accordingly, a 
spinal tap was performed, and the veteran was sent to 
quarters for 24 hours of strict bed rest.  The following day, 
he complained of pain in the lower back and a headache for 24 
hours.  He said he injured himself while riding in a tank.  
Examination was normal, and it was noted that he had a 
headache from the spinal tap.  The separation examination did 
not contain complaints or abnormal findings pertaining to the 
back.  

Subsequent to service, the earliest contemporaneous 
indication of a back disorder is an emergency room record 
from the Medical Center of South Arkansas (MCSA), dated in 
February 1990, which noted that the veteran had been in a 
motor vehicle accident, and complained of pain in the back.  
X-rays disclosed mild narrowing of the intervertebral disc 
space and L5-S1, with no other definite bony abnormalities 
involving the lumbar spine.  

According to a VA Social Work Service history obtained in 
August 2002, the veteran said that he had chronic back 
problems on active duty.  In March 2004, he complained of 
back pain which had been slowly worsening.  On a VA neurology 
consult in May 2004, a long history of chronic low back pain 
was reported. The veteran said that he had had low back pain 
for the last 25 years, which had been worsening over the last 
two years.  A magnetic resonance imaging (MRI) scan of the 
lumbar spine obtained in October 2005 disclosed disc 
desiccation at L4-L5, with mild protrusion, and mild lumbar 
spondylosis.  It was noted that while the MRI scan showed 
improvement in comparison to the last MRI scan, he still had 
arthritis in the back.  

On a VA examination in May 2008, the veteran said he had 
injured his back when a truck fell on him when he was working 
in the motor pool.  He said that after service, he had worked 
as a landscaper until about six or seven years ago when his 
back became worse.  After examination, the diagnosis was 
chronic lumbar sprain with mild degenerative disc disease.  
The examiner commented that it was less likely than not that 
his current symptoms were related to the described injury of 
April 1980, but were more likely related to other factors 
such as chronic degenerative disease and aging.  

The veteran is competent to give evidence about what he 
experienced; for example, he is competent to report that he 
had certain injuries during service or that he experienced 
certain symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 
(1994).  However, competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  The Board must assess the 
credibility and weight of all the evidence, including the 
medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

In assessing the evidence, the service medical records, which 
were recorded contemporaneously to the events in question, 
are more probative than the veteran's current recollections 
of events that occurred many years earlier.  The service 
medical records do not mention the motor pool accident.  
Service medical records show only contusions following an 
altercation in September 1979, and low back pain following a 
spinal tap in April 1980.  

After service, the contemporaneous evidence does not show any 
back abnormality until February 1990, when X-rays disclosed 
mild narrowing of the intervertebral disc space and L5-S1.  
However, this finding was more than eight years after his 
discharge from service.  The VA examiner in May 2008 
concluded that the current back disorder was less likely than 
not related to an in-service injury.  Neither the Board nor 
the veteran possesses the necessary medical expertise to 
challenge the results of this medical evidence.  See Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992) (a layman is not 
competent to offer a diagnosis or medical opinion); Jones v. 
Principi, 16 Vet. App. 219, 225 (2002) (Board must provide a 
medical basis other than its own unsubstantiated conclusions 
to support its ultimate decision); Colvin v. Derwinski, 
1 Vet.App. 171 (1991) (Board is prohibited from making 
conclusions based on its own medical judgment).  There is no 
other medical evidence contradicting this opinion.  

Particularly in view of the gap of several years between 
service and the first post-service evidence of a chronic low 
back disorder, and the only medical opinion addressing a 
nexus to service, which found that the veteran's low back 
disorder was not due to service, the Board finds that the 
preponderance of the evidence is against the claim.  As such, 
the benefit-of-the-doubt does not apply, and the claim must 
be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for a low back disability is denied.


REMAND

As pointed out in the prior remand, VA medical records 
associated with the claims file do not show a diagnosis of 
PTSD, and the VA examination in February 2006 found that the 
veteran did not have PTSD.  However, at his hearing, the 
veteran testified that he had been diagnosed with PTSD about 
two years earlier at the El Dorado VA mental health clinic.  
Although it is possible he was confusing this with the South 
Arkansas Regional Health Center, which he previously had 
identified as having treated him for PTSD, this is by no 
means certain, and the Board determined that any relevant VA 
records must be obtained.  In this regard, VA treatment 
records dated in February 2006 noted that a PTSD screen had 
been positive.  

In the prior remand, the Board requested that the RO obtain 
all records of the veteran's treatment at the El Dorado VA 
outpatient clinic, to particularly include any mental health 
treatment or evaluations, and recent records from the 
McClellan and Little Rock VAMCs.  In response, the RO 
requested all records pertaining to the veteran from February 
1981 to the present from the Central Arkansas VA Health 
System in North Little Rock.  In October 2007, a letter from 
Health Information Management at that facility responded that 
there were no records at that location.  However, inasmuch as 
the request encompassed all records, and numerous VA 
treatment records do show treatment at facilities within the 
Central Arkansas VA Health System, it is clear that 
sufficient efforts to obtain the records were not made.  In 
this regard, it appears that Central Arkansas VA Health 
System may have requested only the older, archived records.  
Because of these problems, the efforts to obtain these 
records must be clearly documented.  See 38 C.F.R. 
§ 3.159(c)(2) (2007) (efforts to obtain records in government 
custody must continue until it is reasonably certain that the 
records do not exist or that further efforts to obtain the 
records would be futile).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the following VA treatment 
records:
    *  All records of the veteran's 
treatment at the El Dorado VA outpatient 
clinic, to particularly include any mental 
health treatment or evaluations;   
    *  Any mental health records showing 
mental health treatment or evaluations at 
the McClellan (Little Rock) or Towbin 
(North Little Rock) VAMCs from February 
2006 to the present (except the February 
15, 2006, VA examination report, which is 
already in the claims file). Note:  
Because a previous request for "Vault" 
records was negative, it is not necessary 
to search the archived records.  

Due to the confusion in the response to 
the earlier request, if the requested 
records are unavailable, this must be 
certified by an individual with the 
appropriate authority, and the specific 
requests made should be associated with 
the claims file.  See 38 C.F.R. 
§ 3.159(c)(2) (2007) (efforts to obtain 
records in government custody must 
continue until it is reasonably certain 
that the records do not exist or that 
further efforts to obtain the records 
would be futile).  

2.  If, and only if, these records show a 
diagnosis of PTSD, schedule the veteran 
for an appropriate VA examination to 
determine whether he has PTSD related to 
an in-service stressor, in accordance with 
established procedures, to include the 
provision of the claims file to the 
examiner.  The opinion must include the 
veteran's claimed stressors, and, if PTSD 
is diagnosed, the stressor(s) which formed 
the basis for the diagnosis.  

6.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, the RO should review the 
claim for service connection for PTSD.  If 
there is a medical diagnosis of PTSD of 
record, the RO must address whether a 
stressor has been adequately corroborated.  
If the claim is denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case, and 
given an opportunity to respond, before 
the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


